Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-6, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US Pub # 2020/0090764).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, Ito teaches a memory calibration system, comprising: a memory array that includes a plurality of memory cells; a first sensing circuit coupled to the memory array (see Fig. 1-2, 9-10, 12-14 and paragraph 0030-0032, 0087-0097, 0105-0106, 0110, 0121-0126, 0130 where 120-1, 120-2... are sense circuit); and calibration circuitry that, in operation: generates calibration information based on output provided by the first sensing circuit in response to the application of the 

Even though Ito teaches reading / sensing data from the memory array (paragraph 0095, 0147, 0153) but silent exclusively about applies a pattern of test data to the memory array. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Ito where reference data is written and would be called test pattern data in order to reduce error due to variation of temperature and other factor (see paragraph 0005).

Regarding claim 2, Ito teaches all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Ito further teaches wherein the one or more stored data values include multiple data values stored in an in-memory compute cluster of the memory array (see Fig. 1-2, 9-10, 12-14 and paragraph 0030-0032, 0087-0097, 0105).  

Regarding claim 3, Ito teaches all claimed subject matter as applied in prior rejection of claim 2 on which this claim depends.
Ito further teaches wherein the one or more operations on the one or more stored data values include combining the multiple data values of the in-memory compute cluster and the at least a portion of the generated calibration information as at least part of an in-memory compute operation for the in-

Regarding claim 4, Ito teaches all claimed subject matter as applied in prior rejection of claim 2 on which this claim depends.
Ito further teaches wherein the generated calibration information includes offset data for the in-memory compute cluster, and wherein the storing of the generated calibration information in the distributed manner includes storing the 64offset data for the in-memory compute cluster in one or more memory cells of the in-memory compute cluster (see Fig. 1-2, 9-10, 12-14 and paragraph 0030-0032, 0087-0097, 0105-0106, 0110, 0121).  

Regarding claim 5, Ito teaches all claimed subject matter as applied in prior rejection of claim 4 on which this claim depends.
Ito further teaches wherein combining at least a portion of the generated calibration information with the one or more stored data values includes computing a sum of the one or more stored data values by computing a sum of the offset data and the one or more stored data values (see Fig. 1-2, 9-10, 12-14 and paragraph 0030-0032, 0087-0097, 0105-0106, 0110, 0121-0126).  

Regarding claim 6, Ito teaches all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Ito further teaches wherein the plurality of memory cells is arranged as a plurality of rows of memory cells intersecting a plurality of columns of memory cells, and wherein, in operation, the memory array includes one or more in- memory compute clusters that each comprise one or more column of memory cells of the plurality of columns of memory cells (see Fig. 1-2, 9-10, 12-14 and paragraph 0030-0032, 0087-0097, 0105-0106, 0110, 0121-0126, 0130).  

Regarding independent claim 9, Ito teaches a method for memory array calibration, the method comprising: applying a pattern of test data to a memory array, the memory array including a plurality of 

Even though Ito teaches reading / sensing data from the memory array (paragraph 0095, 0147, 0153) but silent exclusively about applying of the pattern of test data. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Ito where reference data is written and would be called test pattern data in order to reduce error due to variation of temperature and other factor (see paragraph 0005).


Regarding claim 10, Ito teaches all claimed subject matter as applied in prior rejection of claim 9 on which this claim depends.
Ito further teaches wherein the one or more stored data values include multiple data values stored in an in-memory compute cluster of the memory array (see Fig. 1-2, 9-10, 12-14 and paragraph 0030-0032, 0087-0097, 0105-0106, 0110, 0121).  

Regarding claim 10, Ito teaches all claimed subject matter as applied in prior rejection of claim 9 on which this claim depends.
Ito further teaches wherein the one or more operations on the one or more stored data values include combining the multiple data values of the in-memory compute cluster and the at least a portion of 

Regarding claim 10, Ito teaches all claimed subject matter as applied in prior rejection of claim 9 on which this claim depends.
Ito further teaches wherein the generated calibration information includes offset data for the in-memory compute cluster, and wherein the storing of the generated 66calibration information in the distributed manner includes storing the offset data for the in- memory compute cluster in one or more memory cells of the in-memory compute cluster (see Fig. 1-2, 9-10, 12-14 and paragraph 0030-0032, 0087-0097, 0105-0106, 0110, 0121-0126).  

Regarding claim 10, Ito teaches all claimed subject matter as applied in prior rejection of claim 9 on which this claim depends.
Ito further teaches wherein combining at least a portion of the generated calibration information with the one or more stored data values includes computing a sum of the one or more stored data values by computing a sum of the offset data and the one or more stored data values (see Fig. 1-2, 9-10, 12-14 and paragraph 0030-0032, 0087-0097, 0105-0106, 0110, 0121).  

Regarding claim 10, Ito teaches all claimed subject matter as applied in prior rejection of claim 9 on which this claim depends.
Ito further teaches wherein the plurality of memory cells is arranged as a plurality of rows of memory cells intersecting a plurality of columns of memory cells, and wherein, in operation, the memory array includes one or more in-memory compute clusters that each comprise one or more column of memory cells of the plurality of columns of memory cells (see Fig. 1-2, 9-10, 12-14 and paragraph 0030-0032, 0087-0097, 0105-0106, 0110, 0121-0126, 0130-0134).  

Regarding independent claim 15, Ito teaches a computing device, comprising: means for applying a pattern of test data to a memory array, the memory array including a plurality of memory cells (see Fig. 1-2, 9-10, 12-14 and paragraph 0030-0032, 0087-0097, 0105-0106, 0110) means for generating calibration information based on output provided in response to the applying data; means for storing the generated calibration information in a distributed manner within at least some memory cells of the plurality of memory cells (see Fig. 1-2, 9-10, 12-14 and paragraph 0030-0032, 0087-0097, 0105-0106, 0110, 0121-0126); and means for combining, after the storing of the generated calibration information in the distributed manner and as part of one or more operations on one or more data values stored in the plurality of memory cells, a portion of the generated calibration information with the one or more stored data values (see Fig. 1-2, 9-10, 12-14 and paragraph 0030-0032, 0087-0097, 0105-0106, 0110, 0121-0126, 0130-0134, 0144-0159).  
Even though Ito teaches reading / sensing data from the memory array (paragraph 0095, 0147, 0153) but silent exclusively about applying of the pattern of test data. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Ito where reference data is written and would be called test pattern data in order to reduce error due to variation of temperature and other factor (see paragraph 0005).

Regarding claim 16, Ito teaches all claimed subject matter as applied in prior rejection of claim 15 on which this claim depends.
Ito further teaches comprising means to configure multiple memory cells of the plurality of memory cells to operate as an in-memory compute cluster of the memory array (see Fig. 1-2, 9-10, 12-14 and paragraph 0030-0032, 0087-0097, 0105-0106, 0110, 0121-0126, 0130-0131).  

Regarding claim 16, Ito teaches all claimed subject matter as applied in prior rejection of claim 15 on which this claim depends.
Ito further teaches comprising means for combining, as at least part of an in-memory compute operation for the in-memory compute cluster, the portion of the generated calibration information with 

Regarding claim 16, Ito teaches all claimed subject matter as applied in prior rejection of claim 15 on which this claim depends.
Ito further teaches wherein the generated calibration information includes offset data for the in-memory compute cluster, and wherein the means for storing the generated calibration information in the distributed manner includes means for storing the offset data for the in-memory compute cluster in one or more memory cells of the in-memory compute cluster (see Fig. 1-2, 9-10, 12-14 and paragraph 0030-0032, 0087-0097, 0105-0106, 0110, 0121-0126).  

Regarding claim 16, Ito teaches all claimed subject matter as applied in prior rejection of claim 15 on which this claim depends.
Ito further teaches wherein the plurality of memory cells is arranged as a plurality of rows of memory cells intersecting a plurality of columns of memory cells, and wherein, in operation, the memory array includes one or more in-memory compute clusters that each comprise one or more column of memory cells of the plurality of columns of memory cells (see Fig. 1-2, 9-10, 12-14 and paragraph 0030-0032, 0087-0097, 0105-0106, 0110, 0121-0126).  

Regarding independent claim 20, Ito teaches a non-transitory computer-readable medium having contents which cause memory calibration circuitry to perform actions, the actions comprising: applying a pattern of test data to a memory array, the memory array including a plurality of memory cells; generating calibration information based on the applying test data (see Fig. 1-2, 9-10, 12-14 and paragraph 0030-0032, 0087-0097, 0105-0106, 0110, 0121-0126, 0130), wherein generating the calibration information includes analyzing output provided by a sensing circuit coupled to the plurality of memory cells in response to the applying of the pattern of test data (see Fig. 1-2, 9-10, 12-14 and paragraph 0030-0032, 0087-0097, 0105-0106, 0110, 0121); storing the generated calibration information in a distributed manner within at least some memory cells of the plurality of memory cells; and after the 

Even though Ito teaches reading / sensing data from the memory array (paragraph 0095, 0147, 0153) but silent exclusively about applying of the pattern of test data. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Ito where reference data is written and would be called test pattern data in order to reduce error due to variation of temperature and other factor (see paragraph 0005).


Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 7 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 
comprising: a plurality of first computation circuits in which each first computation circuit, in operation, calculates a computation value from cell values in a corresponding column of memory cells in the plurality of memory cells; a first column multiplexer that, in operation, cycles through a plurality of data lines that each corresponds to a first computation circuit of the plurality of first computation circuits; and a second sensing circuit that, in operation, obtains the computation values from the plurality of first computation circuits via the first column multiplexer, and combines the obtained computation values over a determined number of multiplexer cycles.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824